DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (Preparation and Characterization of Transparent Polyimide/Silica Composite Films by a Sol-Gel Reaction, Mol. Cryst. Liq. Cryst., Vol. 584: pp. 9-17, 2013), cited in IDS and previous Office Action in view of Schab-Balcerzak et al (New polyimides as precursors for functionalized polymers, High Perform. Polym.13 (2001) 35–44, necessitated by Amendment. 
Kwon teaches a transparent polyimide film formed from 1 part of 2,2'-Bis-(3,4-dicarboxyphenyl)-hexafluoropropane dianhydride (6FDA) 0.2 parts of 3,5-Diaminobenzoic acid (DABA) and 0.8 parts of 2,2'-bis(trifluoromethyl)benzidine (TFMB) (see pages 198-199), having Glass Transition Temperature of 364C.
Kwon does not teach a newly added limitation that 3,3’, 4,4’ -biphenyltetracarboxylic dianhydride is the only dianhydride present in the polyimide.

Schab-Balcerzak discloses that polyimides based on BPDA possess exceptional mechanical properties. The reference compares polyimides obtained with BPDA and 3,3’ ,4,4’ -benzophenonetetracarboxylic dianhydride and concluded that the former ones have much higher modulus and thermostability (see Table 3 at page 40).
Therefore, it would have been obvious to a person of ordinary skills to use BPDA in place of 6FDA in Kwon’s composition in order to achieve higher modulus and thermostability of the polymeric material.

Note that Kwon and Schab-Balcerzak do not teach claimed Transmittance values, Thermal Expansion Coefficient (CTE), Decomposition Temperature Transmittance (T) and Yellow Index (Y) of claims 1-4 and 7.
However, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Applicant's and Kwon's polyimides, modified by Schab-Balcerzak,  since they have the same structure.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-8 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Note that rejection under 35 USC 102(a)(1) over  Kwon et al. and rejections under 35 USC 103 over Makino et al (US 4378400) and Kwon in view of Jeong et al (US 20130035447) are withdrawn in view of claim amendments and Applicant’s arguments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765